              Case 1:18-bk-10580-NWW                            Doc 58 Filed 02/11/20 Entered 02/11/20 11:11:39                       Desc
                                                                Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Peggy Joyce Boyd
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number           1:18-bk-10580-NWW
 (if known)                                                                                                                 Check if this is an
                                                                                                                        
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Lendmark                                            Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       TV & VCR                                           Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's         Nissan Motor Acceptance                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2017 Nissan Versa                                  Reaffirmation Agreement.
    property             Location: 127 Harrison Avenue,                    Retain the property and [explain]:
    securing debt:       Rossville GA 30741


    Creditor's         Nissan Motor Acceptance                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2017 Nissan Sentra                                 Reaffirmation Agreement.
    property             To be paid by co signer                           Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 1:18-bk-10580-NWW                                Doc 58 Filed 02/11/20 Entered 02/11/20 11:11:39                                Desc
                                                                Main Document    Page 2 of 3

 Debtor 1      Peggy Joyce Boyd                                                                      Case number (if known)    1:18-bk-10580-NWW

    securing debt:



    Creditor's     Progressive Leasing                                    Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      Bedroom suite, TV Stand and 2                      Reaffirmation Agreement.
    property            shift robes                                       Retain the property and [explain]:
    securing debt:



    Creditor's     Quick Loans                                            Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      Household goods and                                  Reaffirmation Agreement.
    property            furnishings                                       Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Santander                                              Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      2017 Nissan Versa                                  Reaffirmation Agreement.
    property            To be paid by co signer                           Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 1:18-bk-10580-NWW                               Doc 58 Filed 02/11/20 Entered 02/11/20 11:11:39                            Desc
                                                                Main Document    Page 3 of 3

 Debtor 1      Peggy Joyce Boyd                                                                      Case number (if known)   1:18-bk-10580-NWW


 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Peggy Joyce Boyd                                                         X
       Peggy Joyce Boyd                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        February 11, 2020                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
